DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 and 11-20 in the reply filed on 10/23/2020 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow configuration and axial configuration segments in claim 1 and configuration component in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “cell suspension” in line 3 and “a cell suspension” in lines 11-12 of the claims creates confusion.  Are these separate cell suspensions or intended to reference back to the “a cell suspension” in line 2?
Regarding claim 1, the recitations of “one of which” and “the respective other of which” in lines 11 and 13 create confusion as to what elements are being referenced.
Regarding claim 2, the recitation of “a plurality of axial configuration segments” creates confusion as to whether these are inclusive of or in addition to the two axial configuration segments of claim 1.
Regarding claim 2, the recitation of “each axial configuration segment” is unclear as it is not clear whether this sets forth one of the plurality or additional beyond the plurality.  Correction with “each of the axial configuration segments” is suggested.

Regarding claim 3, the recitation of “at least two axial configuration segments” creates confusion as to whether these are inclusive of or in addition to the two axial configuration segments of claim 1.
Regarding claim 3, the recitation of “axial configuration segments” in the second to last line of the claim creates confusion as to whether these are additional or already reference segments.
Regarding claim 4, the recitation of “the directing surfaces” creates confusion as to which ones are referenced and whether these are the two previously noted or different therefrom.
Regarding claim 4, the recitation of “an axial configuration segment” creates confusion as to whether this is additional or an already reference segment.
Regarding claim 4, the recitation of “the same axial configuration segment” lacks clear antecedent basis.
Regarding claim 4, the recitation of “by rotation around the conduit path” is confusing.  It is not clear what is being rotated about the path.  It appears the previously cancelled matter relating to the directing surface being transformable related to the rotation.
Regarding claim 6, the recitation of “its” creates confusion as to what element is referenced.

Regarding claim 7, the recitation of “the immediately preceding axial configuration segment” lacks clear antecedent basis.
Regarding claim 11, the recitation of “each axial configuration segment” is unclear as it is not clear whether this sets forth one of the plurality or additional beyond the plurality.  Correction with “each of the axial configuration segments” is suggested.
Regarding claim 12, the recitation of “a plurality of axial configuration segments” creates confusion as to whether these are inclusive of or in addition to the two axial configuration segments of claim 1.
Regarding claim 13, the recitation of “each axial configuration segments” is unclear as it is not clear whether this sets forth one of the plurality or additional beyond the two previously recited.  Correction with “each of the axial configuration segments” is suggested.
Regarding claim 14, the recitation of “at least one axial configuration segment” lacks clear antecedent basis.  Is this an additional or referencing a previously recited segment?
Regarding claim 15, the recitations of “the axially inflow-side edge” and “the axially outflow-side edge” lack proper antecedent basis.
Regarding claim 15, the recitation of “one axial configuration segment” lacks clear antecedent basis.  Is this an additional or referencing a previously recited segment?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tartler (DE 202012002102 U1), see attached English language machine translation.
Regarding claims 1-8 and 11-15, Tartler discloses an apparatus ([0001] a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  When reading the preamble in the context of the entire claim, the recitation “cell separation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.) in figures 1-4 comprising:

With respect to the details of the flow configuration of claims 1-8 and 11-15, Tartler discloses (see for more detail figures 1-3) an insert/mixing element (2) that is substantially identical in construction to instant disclosed (see instant figure 2) flow configuration and flow configuration component (28/26) along with the axial segments (34/36 which Tartler provides as segments 6-10).  See also below side by side figures:
Instant:
Tartler:

    PNG
    media_image1.png
    759
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    289
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tartler (DE 202012002102 U1), see attached English language machine translation in view of Harder (USP 3,794,300) .
Regarding claims 9 and 16-20, Tartler discloses all limitations set forth above.  Tartler does not provide the configuration component as being flexible/deformable about axes of the system.  
Harder discloses a mixer (title/abstract) including mixing elements (8/9) wherein the mixing system is made of flexible materials (C2/L44-C3/L5).  
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Tartler to provide the element (2 including blades 6-10) as being of a flexible material for the purpose of using a known material (flexible/deformable) for a known purpose (as a mixing element) to achieve an expected result (functioning mixer) as well as for the purpose of providing for an element having compliance with conduits of varying precision and to allow for an apparatus of durability to resist damage from impacts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horner (USP 4,840,493) - see figures 1 and 3.
Clarkin (USP 5,069,881) - see figure 3.
Amidzich (USP 6,840,281) - see figures 2-4.
Liles (USP 7,041,218) discloses a static separation device (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1796